Order entered January 30, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01278-CV

                           FREDERICK BROWN, Appellant

                                           V.

                 NATIONSTAR MORTGAGE, LLC ET AL, Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-10-03045-D

                                       ORDER
      We DENY appellant’s January 29, 2015 motion to remove the Clerk of this Court.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE